United States Court of Appeals
                                                                 Fifth Circuit
                                                              F I L E D
               IN THE UNITED STATES COURT OF APPEALS            May 12, 2004
                       FOR THE FIFTH CIRCUIT
                                                          Charles R. Fulbruge III
                                                                  Clerk

                            No. 03-60514
                          Summary Calendar


                          HIEN PHI HOANG,

                            Petitioner,

                               versus

               JOHN ASHCROFT, U.S. ATTORNEY GENERAL,

                            Respondent.

                        --------------------
               Petition for Review of an Order of the
                    Board of Immigration Appeals
                         BIA No. A42 360 369
                        --------------------

Before BARKSDALE, EMILIO M. GARZA, and DENNIS, Circuit Judges.

PER CURIAM:*

     Hien Phi Hoang appeals the Board of Immigration Appeals’ final

order of removal for having been convicted of an aggravated felony

for which a sentence of at least one year was imposed.

Hoang, who pleaded guilty in 1998 to the Louisiana crime of being

an accessory after the fact, argues that this court should look

beyond the fact of conviction and the definition of the offense to

determine whether he actually committed an aggravated felony.

However, this court does not allow the review of immigration

     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                            No. 03-60514
                                 -2-

proceedings to be used as a forum for collateral attacks on related

convictions.    See Howard v. INS, 930 F.2d 432, 434-35 (5th Cir.

1991); Zinnanti v. INS, 651 F.2d 420, 421 (5th Cir. 1981).        Because

Hoang was convicted of an aggravated felony, this court lacks

jurisdiction over his petition.     See Nehme v. INS, 252 F.3d 415,

420, 433 (5th Cir. 2001).   The petition is DISMISSED.

      The Respondent has filed a motion for summary affirmance of

the   BIA's   decision.   That   motion   is   DENIED   as   UNNECESSARY.

Petitioner’s motion to amend is DENIED as MOOT.

      PETITION FOR REVIEW DISMISSED; MOTIONS DENIED.